Citation Nr: 9903903	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  98-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a shrapnel wound of 
the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had military service from January 1949 to 
November 1949 and from October 1950 to November 1951.  He 
also had additional periods of military service in the 
Merchant Marines, including the period while he was aboard 
the SS Thomas Sumter from October 12, 1943 to December 27, 
1943.  It has been administratively established that this 
latter period of service is equivalent to active duty for the 
purposes of entitlement to veteran's benefits.

The veteran filed a claim in October 1988 for service 
connection for disabilities, to include shrapnel injury of 
the right eye.  By rating decision in January 1989 service 
connection for shrapnel wound of the right eye was denied.  
The veteran was notified of that decision by letter of 
February 1989.  He subsequently attempted to reopen his 
claim.  By rating action of March 1990, the prior denial was 
confirmed and continued.  The veteran failed to file a timely 
appeal and that decision became final.  In October 1996, the 
veteran was informed that a letter to the President was being 
treated as a request to reopen his claim for service 
connection for a right eye disability.  By rating decision in 
December 1997, it was indicated that the veteran's request to 
reopen his claim was denied as he had not submitted new and 
material evidence.

In a December 1997 statement in support of his claim, the 
veteran requested a hearing.  In May 1998, a hearing at the 
RO before a local hearing officer was held.  A Statement of 
the Case was issued in May 1998 and a substantive appeal was 
filed in June 1998 with a request for a hearing at the RO 
before a Member of the Board.

On October 19, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1998). 


FINDINGS OF FACT

1.  By a rating action dated in March 1990, the RO denied 
service connection for residuals of shrapnel wound of the 
right eye.  

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative or not probative of the issue 
at hand.


CONCLUSIONS OF LAW

1.  The March 1990 decision of the regional office that 
denied service connection for residuals of shrapnel wound of 
the right eye is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (1998).

2.  Evidence received since the March 1990 RO decision is not 
new and material, and, thus, the claim for service connection 
for residuals of shrapnel wound of the right eye is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that his current right eye disability is 
related to an injury in service in 1943. 

There are no service medical records pertaining to the period 
of service in the Merchant Marines from October to December 
1943.  At preinduction examination in November 1948, vision 
on the right was 20/70.  At separation examination in 
November 1949, vision in the right eye was 20/20.  At 
preinduction examination in September 1950, distant vision in 
the right eye was 20/70, correctable to 20/40.  At separation 
examination in November 1951, vision in the right eye was 
20/100 uncorrectable.

Following the veteran's discharge from service in 1951, he 
filed claims for service connection for several disabilities.  
There was no mention of an eye disability.  

A VA examination in January 1952 noted that his eyes were 
normal.  There were no eye complaints voiced by the veteran 
at that time.  

In March 1986, the veteran was hospitalized by the VA for 
cataract surgery of the right eye.  

In October 1988, the veteran filed a claim for service 
connection for disabilities to include shrapnel in the right 
eye.  By rating action of January 1989, service connection 
for shrapnel wound of the right eye was denied.

By rating action of March 1990, the denial of service 
connection for a right eye disability was continued.  The 
veteran was notified of this action and of his appellate 
rights that same month.  A timely appeal was not filed.

By letter dated in October 1996, the veteran was informed 
that the VA considered a letter to the President as a request 
to reopen his claim for service connection for residuals of 
shrapnel wound of the right eye.

In a statement dated in July 1997, the veteran reported that 
while on a dock in Italy in late 1943 one evening during an 
Air Raid drill, he was hit in the eye by shrapnel.  The wound 
at that time was minor.  He had no problems for years until 
his eye went blank in 1986.  Surgery was thereafter 
accomplished.

Hearings were held before the RO in May 1998 and at the Board 
of Veterans' Appeals in October 1998.  During the hearings, 
the veteran reiterated that he was injured by shrapnel in the 
eye during Merchant Marine Service.  He opined that his 
current eye disability was the result of this injury in 
service.  

In October 1998, a statement was received from an optician, 
Jessica R. Zalewski.  She said the veteran was a patient of 
her husband, an optometrist, for many years.  As the optician 
in her husband's office, she was aware that the veteran was 
injured by a piece of shrapnel in his right eye during WW2 
that affected his vision.  With the use of corrective lenses, 
he was able to perform his job as a bus driver.

II.  Analysis

The veteran's claim for service connection for a right eye 
disability was most recently finally denied in March 1990.  
The veteran was notified of this denial at his address of 
record.  The notification was not returned as undeliverable.  
A determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to take any action with respect to the 
March 1990 denial of his claim, the decision became final a 
year after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302. (1998). 

To reopen a claim that has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not submitted 
previously to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence assembled previously is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellant's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Veterans Appeals (Court) on March 8, 
1991, decided Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In Colvin, the court expanded the definition of material 
evidence (hereinafter referred to as the Colvin Test) as 
follow:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
Court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of "material evidence" 
set forth in the regulation.  The Federal Circuit Court 
concluded that the Court of Veterans Appeals erred in 
adopting the Colvin test in that it failed to defer to the 
reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Circuit Court disapproved of the Colvin test as applied to 
veterans' claims, vacated the court's decision upholding the 
Board's refusal to reopen Hodge's claim, and remanded the 
case for reconsideration by the court in light of the proper 
regulatory definition of "material evidence."  Therefore, 
in the present case, the Board will review the veteran's 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  In this regard, the undersigned notes 
that the RO did not rely on the Colvin test in rendering its 
decision.  Rather they determined that the hearing testimony 
was not was not new and material evidence and that the 
statement submitted by the optician did not establish a new 
factual basis to reopen the claim.

The testimony by the veteran was essentially to the effect 
that his current eye disability is related to a shrapnel 
wound in service.  This testimony is not material because the 
veteran is not competent to make such a determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, in 
the statement from Ms. Zalewski, she merely reiterates the 
veteran's history of an eye injury in service and the fact 
that he wore glasses after service.  This evidence is 
likewise not material in that this individual merely repeats 
a history given by the veteran.  Smith v. Derwinski, 1 Vet. 
App. 178 (1991).  In summary, the additional evidence is not 
new and material.

In deciding this case, the undersigned is mindful of VA 
Manual provisions governing the search for medical records 
generated during Merchant Marine Service.  However, the 
veteran's testimony makes it clear that he was never afforded 
an examination for any eye injury in service.  Thus, a search 
for additional service medical records would be futile.  



ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for residuals of a right eye 
disability, the claim is denied.







		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

